DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1, 6-9, 14, 16, 21-24, 26, 27, and 29 under 35 U.S.C. § 103 as being allegedly unpatentable over Ly et al., U.S. Patent Application Publication No. 2019/0159226 ("Ly") in view of Liu et al., U.S. Patent Application Publication No. 2021/0289536 ("Liu") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2015081993A1 to Parkvall et al., from hereon Parkvall.
Applicant’s arguments, see page 8, filed 07/20/2022, with respect to the rejection(s) of claim(s) 2, 3, 17, 18, 28, and 30 under 35 U.S.C. § 103 as being allegedly unpatentable over Ly and Liu in view of Feng, PCT Application No. W02019047228 ("Feng") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2015081993A1 to Parkvall et al., from hereon Parkvall.
Applicant’s arguments, see page 8, filed 07/20/2022, with respect to the rejection(s) of claim(s) 4 and 19 under 35 U.S.C. 103 as being allegedly unpatentable over Ly, Liu and Feng in view of Ericsson, Details of SS beam reporting framework, Rl-1718744, 3GPP TSG RAN WG1 Meeting 90bis Prague, CZ, 9th-13th, October 2017 ("Ericsson") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2015081993A1 to Parkvall et al., from hereon Parkvall.
Applicant’s arguments, see page 8, filed 07/20/2022, with respect to the rejection(s) of claim(s) 5 and 20 under 35 U.S.C. § 103 as being allegedly unpatentable over Ly, Liu and Feng in view of Qualcomm, SS block, burst-set composition, and time index indication, R1-1705565, 3GPPTSG-RAN WGl#88bis, 3rd-7th April 2017, agenda item 8.1.1.1.2 ("Qualcomm") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2015081993A1 to Parkvall et al., from hereon Parkvall.
Applicant’s arguments, see page 8, filed 07/20/2022, with respect to the rejection(s) of claim(s) 10 and 23 under 35 U.S.C. § 103 as being allegedly unpatentable over Ly and Liu in view of Raghavan, U.S. Patent Application Publication No. 2019/0123803 ("Raghavan") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2015081993A1 to Parkvall et al., from hereon Parkvall.
Applicant’s arguments, see page 9, filed 07/20/2022, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. § 103 as being allegedly unpatentable over Ly and Liu in view of Park, U.S. Patent Application Publication No. 2021/0112596 ("Park") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2015081993A1 to Parkvall et al., from hereon Parkvall 5.
Applicant’s arguments, see page 9, filed 07/20/2022, with respect to the rejection(s) of claim(s) 15 and 25 under 35 U.S.C. § 103 as being unpatentable over Ly and Liu in view of Jung, U.S. Patent Application Publication No. 2020/0280942 ("Jung") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2015081993A1 to Parkvall et al., from hereon Parkvall 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-9, 14, 16, 21, 22, 24, 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190159226-A to Ly eta al., from hereon Ly in view of WO2015081993A1 to Parkvall et al., from hereon Parkvall.

Regarding claim 1 Ly teaches…a method of wireless communication for a first device (P.45, discloses a wireless communication device and P. 177, Lns. 1-3 disclose the method applicability to a base station or a user terminal), comprising: selecting a first subset of synchronization signal block (SSB) occasions from a plurality of subsets of SSB occasions, the first subset of SSB occasions including SSB occasions within an SSB period (Fig. 10, P.104-105 disclose the selection of a subset of synchronization signal blocks occasions from a plurality of subsets as represented on Fig 10 represented as SSB transmission opportunities 1010, and 1030 while refraining from using 1020. P. 100 also discloses the base station periodically transmitting SSB up to multiple instances of PSS and SSS during SSB occasion also called SSB burst. The description allows for selecting a subset according to multiple or specific configurations), and transmitting an SSB using at least one SSB occasion from the first subset of SSB occasions (P.100, Lns.1-2, discloses the transmitting of SSB using at least one SSB occasion during an SSB burst as illustrated on Fig. 9 and 10) wherein the subset of SSB occasions is associated with a pairing of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (note: an interpretation of pairing can be drawn as illustrated on Fig 8, P. 47, that discloses the SSB includes a PSS and SSS to help the UE determine system timing information such as system timing on the PSS and cell identification as well as other system information parameters sent in the PBCH multiplexed within the PSS (810) as disclosed on P.99, Lns. 1-5, which identifies a relationship with PSS and SSS), but does not teach…wherein the each subset of SSB occasions in the plurality of subsets of SSB occasions is associated with a respective group of synchronization signal pairings in a plurality of groups of synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings comprise one or more synchronization signal pairings, and each synchronization signal pairing is associated with a pairing of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and transmitting an SSB using at least one SSB occasion from the first subset of SSB occasions.

Parkvall teaches…wherein the each subset of SSB occasions in the plurality of subsets of SSB occasions is associated with a respective group of synchronization signal pairings in a plurality of groups of synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings comprise one or more synchronization signal pairings (Page 2, Lns. 27-30), and each synchronization signal pairing is associated with a pairing of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (claim 11 discloses the association embedded using pre-determined association between the PSS and SSS embedding cell identity information); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly by incorporating the teachings of Parkvall because it allows an apparatus or method to provide parameters for backhaul beam searching using a predetermined association between the PSS and SSS and physical layer cell identity from a subgroup on all possible directions(Parkvall,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Ly and Parkvall teach the method of claim 1, Ly teaches…wherein the selecting of the first subset of SSB occasions is determined by the first device (P.47, discloses the first device determining the SSB needed for initial access based on the system information sent in the PBCH).

Regarding claim 7 Ly and Parkvall teach the method of claim 1, Ly teaches…wherein the selecting of the first subset of SSB occasions is determined based on a rule received from a base station (P.100, Lns. 5-9, the selection of SSB occasion is determined on rule sent by the base station).

Regarding claim 8 Ly and Parkvall teach the method of claim 1, Ly teaches…wherein each SSB occasion of the first subset of SSB occasions is associated with a beam characteristic (P.100, Lns. 4-7, discloses the association of SSB with a beam characteristic allowing for coverage enhancement or directional beams  to the UEs in different locations based on its spatial direction).

Regarding claim 9 Ly and Parkvall teach the method of claim 8, Ly wherein the beam characteristic comprises at least one of a beam shape, a beam width and a beam direction (P.100, Lns. 4-7, discloses the association of SSB with a beam characteristic allowing for coverage enhancement or directional beams  to the UEs in different locations based on its spatial direction).

Regarding claim 14 Ly and Parkvall teach the method of claim 1, Ly teaches…wherein the first subset of SSB occasions is a function of a raster point (Fig, 8, P.99, Lns. 7-9,  discloses the subset of SSB occasions being a function of a raster point described as a sync raster or a function of channel raster parameters).

Regarding claim 16 Ly teaches…a method of wireless communication (P.45) for a user equipment (UE) (P.9), and monitoring for an SSB at each SSB occasion from the first subset of SSB occasions (P.50, Lns. 3-5, discloses the monitoring described as determining the location in time and frequency resources to receive the RMSI  as shown in Fig.18A), but does not teach…comprising: selecting a synchronization signal pairing, wherein the synchronization signal pairing is associated with a pairing of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), wherein the synchronization signal pairing is included in a first group of synchronization signal pairings in a plurality of groups of synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings comprise one or more synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings map maps to a respective subset of synchronization signal block (SSB) occasions in a plurality of subsets of SSB occasions, and the first group of synchronization signal pairings map to a first subset of SSB occasions in the plurality of subsets of SSB occasions, the first subset of SSB occasions including SSB occasions within an SSB period; 

Parkvall teaches… comprising: selecting a synchronization signal pairing, wherein the synchronization signal pairing is associated with a pairing of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), wherein the synchronization signal pairing is included in a first group of synchronization signal pairings in a plurality of groups of synchronization signal pairings (claim 11 discloses the association embedded using pre-determined association between the PSS and SSS embedding cell identity information, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings comprise one or more synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings map maps to a respective subset of synchronization signal block (SSB) occasions in a plurality of subsets of SSB occasions, and the first group of synchronization signal pairings map to a first subset of SSB occasions in the plurality of subsets of SSB occasions, the first subset of SSB occasions including SSB occasions within an SSB period (Page 2, Lns. 27-30. ); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly by incorporating the teachings of Parkvall because it allows an apparatus or method to provide parameters for backhaul beam searching using a predetermined association between the PSS and SSS and physical layer cell identity from a subgroup on all possible directions(Parkvall,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 21 Ly and Parkvall teach the method of claim 16, Ly teaches…wherein each of the SSB occasions of the first subset of SSB occasions is associated with a beam characteristic (P.100, Lns. 4-7, discloses the association of SSB with a beam characteristic allowing for coverage enhancement or directional beams  to the UEs in different locations based on its spatial direction).

Regarding claim 22 Ly and Parkvall teach the method of claim 21, Ly teaches...wherein the beam characteristic comprises at least one of a beam shape, a beam-width and a beam direction (P.100, Lns. 4-7, discloses the association of SSB with a beam characteristic allowing for coverage enhancement or directional beams  to the UEs in different locations based on its spatial direction).

Regarding claim 24 Ly and Parkvall teach the method of claim 16, Ly teaches…wherein each of the SSB occasions of the first subset of SSB occasions is associated with the pairing of the PSS and the SSS and with a raster point (Fig, 8, P.99, Lns. 7-9,  discloses the subset of SSB occasions being a function of a raster point described as a sync raster or a function of channel raster parameters).

Regarding claim 26 Ly and Parkvall teach the method of claim 16, Ly teaches…wherein the first subset of SSB occasions is a function of the pairing of the PSS and the SSS and of a raster point (Fig, 8, P.99, Lns. 7-9,  discloses the subset of SSB occasions being a function of a raster point described as a sync raster or a function of channel raster parameters).

Regarding claim 27 Ly teaches…an apparatus (P.174) for wireless communication (P.45) at a first device (P. 177), comprising:  a memory (P. 174), and at least one processor coupled to the memory and configured to (P.174, Lns. 1-4)select a first subset of synchronization signal block (SSB) occasions from a plurality of subsets of SSB occasions, the first subset of SSB occasions including SSB occasions within an SSB period (Fig. 10, P.104-105 disclose the selection of a subset of synchronization signal blocks occasions from a plurality of subsets as represented on Fig 10 represented as SSB transmission opportunities 1010, and 1030 while refraining from using 1020. P. 100 also discloses the base station periodically transmitting SSB up to multiple instances of PSS and SSS during SSB occasion also called SSB burst. The description allows for selecting a subset according to multiple or specific configurations), and transmit an SSB using at least one SSB occasion from the first subset of SSB occasions (P.100, Lns.1-2, discloses the transmitting of SSB using at least one SSB occasion during an SSB burst as illustrated on Fig. 9 and 10) wherein the subset of SSB occasions is associated with a pairing of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (note: an interpretation of pairing can be drawn as illustrated on Fig 8, P. 47, that discloses the SSB includes a PSS and SSS to help the UE determine system timing information such as system timing on the PSS and cell identification as well as other system information parameters sent in the PBCH multiplexed within the PSS (810) as disclosed on P.99, Lns. 1-5, which identifies a relationship with PSS and SSS).but does not teach…wherein the each subset of SSB occasions in the plurality of subsets of SSB occasions is associated with a respective group of synchronization signal pairings in a plurality of groups of synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings comprise one or more synchronization signal pairings, and each synchronization signal pairing is associated with a pairing of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); 

Parkvall teaches… wherein the each subset of SSB occasions in the plurality of subsets of SSB occasions is associated with a respective group of synchronization signal pairings in a plurality of groups of synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings comprise one or more synchronization signal pairings(Page 2, Lns. 27-30), and each synchronization signal pairing is associated with a pairing of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) ) (claim 11 discloses the association embedded using pre-determined association between the PSS and SSS embedding cell identity information); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly by incorporating the teachings of Parkvall because it allows an apparatus or method to provide parameters for backhaul beam searching using a predetermined association between the PSS and SSS and physical layer cell identity from a subgroup on all possible directions(Parkvall,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 29 Ly teaches…an apparatus (P.174) of wireless communication (P.45) for a user equipment (UE) (P.9), comprising: a memory (P.174); and at least one processor coupled to the memory and configured to (P. 174, Lns. 1-2): selecting a synchronization signal pairing, wherein the synchronization signal pairing is associated with a pairing of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Fig. 10, P.104-105 disclose the selection of a subset of synchronization signal blocks occasions from a plurality of subsets as represented on Fig 10 represented as SSB transmission opportunities 1010, and 1030 while refraining from using 1020. P. 100 also discloses the base station periodically transmitting SSB up to multiple instances of PSS and SSS during SSB occasion also called SSB burst. The description allows for selecting a subset according to multiple or specific configurations), and monitoring for an SSB at each SSB occasion from the first subset of SSB occasions ((P.50, Lns. 3-5, discloses the monitoring described as determining the location in time and frequency resources to receive the RMSI  as shown in Fig.18A) but does not teach…wherein the synchronization signal pairing is included in a first group of synchronization signal pairings in a plurality of groups of synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings comprise one or more synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings map maps to a respective subset of synchronization signal block (SSB) occasions in a plurality of subsets of SSB occasions, and the first group of synchronization signal pairings map to a first subset of SSB occasions in the plurality of subsets of SSB occasions, the first subset of SSB occasions including SSB occasions within an SSB period; 

Parkvall teaches…wherein the synchronization signal pairing is included in a first group of synchronization signal pairings in a plurality of groups of synchronization signal pairings, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings comprise one or more synchronization signal pairings(Page 2, Lns. 27-30),, each group of synchronization signal pairings in the plurality of groups of synchronization signal pairings map maps to a respective subset of synchronization signal block (SSB) occasions in a plurality of subsets of SSB occasions, and the first group of synchronization signal pairings map to a first subset of SSB occasions in the plurality of subsets of SSB occasions, the first subset of SSB occasions including SSB occasions within an SSB period ) (claim 11 discloses the association embedded using pre-determined association between the PSS and SSS embedding cell identity information); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly by incorporating the teachings of Parkvall because it allows an apparatus or method to provide parameters for backhaul beam searching using a predetermined association between the PSS and SSS and physical layer cell identity from a subgroup on all possible directions(Parkvall,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 2, 3, 17, 18, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190159226-A1 to Ly et al. from hereon Ly and US-20210289536-A1 to Liu et al. from hereon Liu in view of WO2019047228-A1 to Feng.

Regarding claim 2 Ly and Parkvall teach the method of claim 1, but does not teach…wherein a quantity of the SSB occasions included in the first subset of SSB occasions is less than a maximum number of SSB occasions for a frequency band.

Feng teaches… wherein a quantity of the SSB occasions included in the first subset of SSB occasions is less than a maximum number of SSB occasions for a frequency band. (Fig. 4, P.94, discloses wherein a quantity of SSB occasions included in the subset of SSB occasions is less than a maximum number of SSB occasions for a frequency band described in this example where there are 64 potential number of SSB’s and only 11 are used (six bit with a number of 001011 translates to 11)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, and Parkvall by incorporating the teachings of Feng because its allows an apparatus or method to send the number of SSB transmitted with system parameters such as cell ID in which the UE is operating allowing it to calculate starting index of actually transmitted SB in each SSb group (Feng, P.67).  The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 Ly and Parkvall teach the method of claim 1, Ly teaches…further comprising: transmitting an indication of the at least one SSB occasion from the first subset of SSB occasions, wherein the indication is comprised in a system information block (SIB) (P.100, Lns.1-2, discloses the transmitting of SSB using at least one SSB occasion during an SSB burst as illustrated on Fig. 9 and 10), wherein the indication is comprised in a system information block (SIB) (P.48, discloses where the SIB1 is also known as RMSI), but does not teach…or radio resource control (RRC) message.

Feng teaches… or radio resource control (RRC) message …(P.111 discloses the transmission of the indication of at least one SSB occasion being an RRC message that contains a parameter including the number of bits see P.113-118).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, and Parkvall by incorporating the teachings of Feng because its allows an apparatus or method to send the number of SSB transmitted with system parameters such as cell ID in which the UE is operating allowing it to calculate starting index of actually transmitted SB in each SSb group and also using higher layer signaling (Feng, P.67).  The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17 Ly and Parkvall teach the method of claim 16, but do not teach…wherein a quantity of the SSB occasions included in the first subset of SSB occasions is less than a maximum number of SSB occasions for a frequency band.

Feng teaches…wherein a quantity of the SSB occasions included in the first subset of SSB occasions is less than a maximum number of SSB occasions for a frequency band (Fig. 4, P.94, discloses wherein a quantity of SSB occasions included in the subset of SSB occasions is less than a maximum number of SSB occasions for a frequency band described in this example where there are 64 potential number of SSB’s and only 11 are used (six bit with a number of 001011 translates to 11)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, and Parkvall by incorporating the teachings of Feng because its allows an apparatus or method to send the number of SSB transmitted with system parameters such as cell ID in which the UE is operating allowing it to calculate starting index of actually transmitted SB in each SSb group (Feng, P.67).  The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 18 Ly and Parkvall teach the method of claim 16, Ly teaches…further comprising: receiving an indication of at least one SSB occasion from the first subset of SSB occasions after acquiring the SSB (P.110, Lns.1-2, discloses the receiving of SSB using at least one SSB occasion during an SSB burst as illustrated on Fig. 9 and 10), wherein the indication is comprised in a system information block (SIB) (P.48, discloses where the SIB1 is also known as RMSI) but do not teach or radio resource control (RRC) but do not teach…or radio resource control (RRC) message.

Feng teaches… or radio resource control (RRC) message …(P.111 discloses the transmission of the indication of at least one SSB occasion being an RRC message that contains a parameter including the number of bits see P.113-118).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, and Parkvall by incorporating the teachings of Feng because its allows an apparatus or method to send the number of SSB transmitted with system parameters such as cell ID in which the UE is operating allowing it to calculate starting index of actually transmitted SB in each SSb group and also using higher layer signaling (Feng, P.67).  The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 28 Ly and Parkvall teach the apparatus of claim 27, Ly teaches…wherein the at least one processor is further configured to: transmit an indication of the at least one SSB occasion from the first subset of SSB occasions, wherein the indication is comprised in a system information block (SIB) (P.100, Lns.1-2, discloses the transmitting of SSB using at least one SSB occasion during an SSB burst as illustrated on Fig. 9 and 10), wherein the indication is comprised in a system information block (SIB) (P.48, discloses where the SIB1 is also known as RMSI) but do not teach…or radio resource control (RRC) message.

Feng teaches… or radio resource control (RRC) message …(P.111 discloses the transmission of the indication of at least one SSB occasion being an RRC message that contains a parameter including the number of bits see P.113-118).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, and Parkvall by incorporating the teachings of Feng because its allows an apparatus or method to send the number of SSB transmitted with system parameters such as cell ID in which the UE is operating allowing it to calculate starting index of actually transmitted SB in each SSb group and also using higher layer signaling (Feng, P.67).  The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 30 Ly and Parkvall teach the apparatus of claim 29, Ly teaches…wherein the at least one processor is further configured to: receive an indication of at least one SSB occasion from the first subset of SSB occasions after acquiring the SSB, wherein the indication is comprised in a system information block (SIB) (P.100, Lns.1-2, discloses the transmitting of SSB using at least one SSB occasion during an SSB burst as illustrated on Fig. 9 and 10), wherein the indication is comprised in a system information block (SIB) (P.48, discloses where the SIB1 is also known as RMSI), but do not teach…or radio resource control (RRC) message.

Feng teaches… or radio resource control (RRC) message …(P.111 discloses the transmission of the indication of at least one SSB occasion being an RRC message that contains a parameter including the number of bits see P.113-118).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, and Parkvall by incorporating the teachings of Feng because its allows an apparatus or method to send the number of SSB transmitted with system parameters such as cell ID in which the UE is operating allowing it to calculate starting index of actually transmitted SB in each SSb group and also using higher layer signaling (Feng, P.67).  The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 4, and 19are rejected under 35 U.S.C. 103 as being unpatentable over US-20190159226-A1 to Ly et al. from hereon Ly, WO2015081993A1 to Parkvall et al., from hereon Parkvall and WO2019047228-A1 to Feng in view of Ericsson, Details of SS beam reporting framework, R1-1718744, 3GPP TSG RAN WG1 Meeting 90bis Prague, CZ, 9th-13th, October 2017, from here on Ericsson.

Regarding claim 4 Ly, Parkvall, and Feng teach the method of claim 3, but do not teach wherein the indication is indicated with reference to the first subset of SSB occasions.

Ericsson teaches… wherein the indication is indicated with reference to the first subset of SSB occasions (See P.3, proposal 2, discloses the indicated reference to the subset of SSB occasions described as L1-RSRP reporting on SSB as it configures the UE via mapping between the full SSB block and a short measured identity which uniquely identifies a SSB resource within a configured set of SSB resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, Parkvall, and Feng by incorporating the teachings of Ericsson because it supports the measurement on SS block for beam management procedures and report one or more L1-RSRP (Ericsson, Intro: agreements). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 19 Ly and Parkvall teach the method of claim 18, but do not teach…wherein the indication is indicated with reference to the first subset of SSB occasions.

Ericsson teaches… wherein the indication is indicated with reference to the first subset of SSB occasions (See P.3, proposal 2, discloses the indicated reference to the subset of SSB occasions described as L1-RSRP reporting on SSB as it configures the UE via mapping between the full SSB block and a short measured identity which uniquely identifies a SSB resource within a configured set of SSB resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, Parkvall, and Feng by incorporating the teachings of Ericsson because it supports the measurement on SS block for beam management procedures and report one or more L1-RSRP (Ericsson, Intro: agreements). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190159226-A1 to Ly et al. from hereon Ly, WO2015081993A1 to Parkvall et al., from hereon Parkvall and WO2019047228-A1 to Feng in view of Qualcomm, SS block, burst-set composition, and time index indication, R1-1705565, 3GPP TSG-RAN WG1#88bis, 3rd-7th April 2017, agenda item 8.1.1.1.2, from hereon Qualcomm.

Regarding claim 5 Ly, Parkvall, and Feng teach The method of claim 3, but do not teach…wherein the indication is independent of the first subset of SSB occasions.

Qualcomm teaches… wherein the indication is independent of the first subset of SSB occasions (section 4.1.2 discloses the indication is independent of the subset of SSB occasions by indicating that the ss block index can be explicitly included in MIB.  Section 4.2 further discloses the addition of a third SS block to convey the index also separate from MIB)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, Parkvall, and Feng by incorporating the teachings of Qualcomm because it supports the basic building blocks for various functions such as acquisition, mobility and beam management (Qualcomm, Intro). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20 Ly and Parkvall teach the method of claim 18, but do not teach…wherein the indication is independent of the first subset of SSB occasions (section 4.1.2 discloses the indication is independent of the subset of SSB occasions by indicating that the ss block index can be explicitly included in MIB.  Section 4.2 further discloses the addition of a third SS block to convey the index also separate from MIB)

Qualcomm teaches… wherein the indication is independent of the first subset of SSB occasions (section 4.1.2 discloses the indication is independent of the subset of SSB occasions by indicating that the ss block index can be explicitly included in MIB.  Section 4.2 further discloses the addition of a third SS block to convey the index also separate from MIB)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly, Parkvall, and Feng by incorporating the teachings of Qualcomm because it supports the basic building blocks for various functions such as acquisition, mobility and beam management (Qualcomm, Intro). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190159226-A1 to Ly et al. from hereon Ly and WO2015081993A1 to Parkvall et al., from hereon Parkvall in view of US 20190123803 A1 to Raghavan.

Regarding claim 10 Ly and Parkvall teach the method of claim 9, but do not teach…wherein the beam characteristic comprises the beam width and the SSB occasions included in the first subset of SSB occasions are based on a beam-width threshold.

Raghavan teaches… wherein the beam characteristic comprises the beam width and the SSB occasions included in the first subset of SSB occasions are based on a beam-width threshold (P.89, discloses the beamwidth characteristic included on the ssb subset is based on a beamwidth threshold in this example the using the beamwidth threshold helps to determine the interval).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly and Parkvall by incorporating the teachings of Raghavan because the method and or apparatus allows scanning of beams as defined by a threshold that allow to set interval scanning based on beam scanning by user equipment or base station providing an indicator for synchronization (Raghavan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 23 Ly and Parkvall teach the method of claim 22, but do not teach…wherein the beam characteristic comprises the beam-width and the SSB occasions included in the first subset of SSB occasions are based on a beam-width threshold.

Raghavan teaches… wherein the beam characteristic comprises the beam-width and the SSB occasions included in the first subset of SSB occasions are based on a beam-width threshold (P.89, discloses the beamwidth characteristic included on the ssb subset is based on a beamwidth threshold in this example the using the beamwidth threshold helps to determine the interval).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly and Parkvall by incorporating the teachings of Raghavan because the method and or apparatus allows scanning of beams as defined by a threshold that allow to set interval scanning based on beam scanning by user equipment or base station providing an indicator for synchronization (Raghavan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 11  is rejected under 35 U.S.C. 103 as being unpatentable over US-20190159226-A1 to Ly et al. from hereon Ly and WO2015081993A1 to Parkvall et al., from hereon Parkvall in view of US 20210112596 A1 to Park.

Regarding claim 11 Ly and Parkvall teach the method of claim 1, but do not teach…wherein the selecting the first subset of SSB occasions includes: determining a location of the first device with respect to a cell, and wherein the selecting of the first subset of SSB occasions is based on the location.

Park teaches… wherein the selecting the first subset of SSB occasions includes: determining a location of the first device with respect to a cell, and wherein the selecting of the first subset of SSB occasions is based on the location (Fig. 4, P.20-40, discloses the subset of SSB includes determining the location of the first device described as the UE based on information from the base station based on the location of the cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly and Liu by incorporating the teachings of Park because the method and or apparatus allows the transmission and reception of information via message in the DCI which contains a plurality of field associated with occasions (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190159226-A1 to Ly et al. from hereon Ly and WO2015081993A1 to Parkvall et al., from hereon Parkvall in view of US-20200280942-A1 to Jung.

Regarding claim 15 Ly and Parkvall teach the method of claim 1, but do not teach…wherein the first subset of SSB occasions is a function of the pairing of the PSS and the SSS and of a raster point.

Jung teaches… wherein the first subset of SSB occasions is a function of the pairing of the PSS and the SSS and of a raster point (P.142 and 147 discloses the pairing of the PSS and the SSS as a function of the raster point where the raster point is a channel raster as described in option 2, P.142).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly and Parkvall by incorporating the teachings of Jung because the method and or apparatus allows the implementation of a floating synchronization which can be configured  as a multiple of a subcarrier spacing (Jung, P.141-142). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 25 Ly and Parkvall teach the method of claim 16, but do not teach…wherein the first subset of SSB occasions is a function of a raster point.

Jung teaches… wherein the first subset of SSB occasions is a function of a raster point (P.142 and 147 discloses the pairing of the PSS and the SSS as a function of the raster point where the raster point is a channel raster as described in option 2, P.142).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ly and Parkvall by incorporating the teachings of Jung because the method and or apparatus allows the implementation of a floating synchronization which can be configured  as a multiple of a subcarrier spacing (Jung, P.141-142). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claims under discussion is the inclusion of “wherein when the location corresponds to an edge of the cell, the first device selects the subset of SSB occasions associated with a beam width above a beam threshold and wherein when the location corresponds to an edge of the cell, the first device selects the subset of SSB occasions associated with a beam direction or a beam width for serving out-of-coverage user equipment.” The prior art of record standalone or in combination do not disclose restrictions as disclosed on claims 12 and 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20210258066-A1 to Yu discloses methods for beam selection; US-20180091196-A1 to Frenne.as it discloses beamwidth patterns as characteristics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476